DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

To simplify the office action, only the previous rejection based on Scheirer stated in the final office action mailed on 4/27/2022 is being repeated in the current office action. The office does not admit that Carpentier fails to disclose the claimed feature. The office does not admit that User Manual fails to disclose the claimed feature. During the course of subsequent examination in the future, Carpentier or User Manual might be applicable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, “the processed signal” recited on line 19 lacks clear antecedent basis. Claim 21 depends on claim 14 which defines “the downmix signal as the processed signal” on lines 6-7. Claim 21 also recites “a processed signal” on line 10. It is unclear what the term recited on line 19 is being referred back to.
Regarding claim 21, “the least one effect parameter” as recited on line 20 lacks clear antecedent basis. Similar to the term “the processed signal” discussed before, “at least one effect parameter” also has been recited in claims 1, 14 and 21.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Oh et al. (hereafter Oh; US 20080192941 A1).
Regarding claim 1, Oh discloses a device for generating a processed signal while using a plurality of audio objects (Figs. 17 and 18), each audio object of the plurality of audio objects comprising an audio object signal and audio object metadata ([0165]-[0168]), the audio object metadata comprising a position of the audio object and a gain parameter of the audio object (for distinct position and volume of each source, [0057], [0140], [0176]), the device comprising:
an interface for specification of at least one effect parameter of a processing-object group of audio objects on by a user (e.g., position in [0176], or effect in [0157]), the processing-object group of audio objects comprising two or more audio objects of the plurality of audio objects ([0175], or objects in the entire scene; see also [0057] gain for all channels/objects), and
a processor unit configured to generate the processed signal using the audio object signals and the audio object metadata comprising the positions and gain parameters of the plurality of audio objects ([0175],[0176],[0057]), such that the at least one effect parameter specified by means of the interface is applied to the audio object signal or to the audio object metadata of each of the audio objects of the processing-object group of audio objects ([0162], [0176] or [0157]; see also Fig. 1).
Regarding claims 2 and 3, Oh shows that the effect is applied to the objects belong to the processing-object group ([0176], e.g.), thus, other object that does not belong to the processing-object group does not have the effect being applied.
Regarding claim 4, Oh discloses that the at least one effect parameter is applied to the gain parameter of the metadata of each of the objects in the processing-object group (e.g., [0175], [0162]), not other object that does not belong to the processing-object group.
Regarding claim 5, Oh discloses that the at least one effect parameter is applied to the position of the metadata of each of the objects in the processing-object group (e.g., [0176], [0162]), not other object that does not belong to the processing-object group.
Regarding claims 14 and 17, Oh shows an encoder (e.g., Fig. 19), a downmix signal (“Downmix of an Audio Signal”) and a metadata signal (“Side Info”). A decoder similar to the one as shown in Fig. 17 is inherently coupled to the encoder in Fig. 19.
Regarding claims 15 and 20, Oh shows a decoder (1200B in Fig. 17), a downmix signal (“Downmix of an Audio Signal”) and a metadata signal (“Side Info”). Oh also shows reconstruction (by 1230) and one or more audio output channels (“Multi-Channel Output”). Oh also shows applying the effect parameter ([0161]). Oh also shows an encoder (1200A in Fig. 17).
Regarding claim 16, Oh shows specification of one or more rendering parameters by the user (user control supplied to 1220 in Fig. 17, [0056]-[0060], e.g.).
Claim 18 corresponds claim 1 discussed above.
Claims 1-9, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheirer et al. (hereafter Scheirer; “AudioBIFS: Describing Audio Scenes with the MPEG-4 Multimedia Standard’, IDS filed on 10/6/2020).
Regarding claim 1, Scheirer discloses a device for generating a processed signal while using a plurality of audio objects (Fig. 3, right column of p. 242), each audio object of the plurality of audio objects comprising an audio object signal (Fig. 3) and audio object metadata (Fig. 3), the audio object metadata comprising a position of the audio object (left column of p. 242) and a gain parameter of the audio object (sect. D on p. 240, “moving sound should have a Doppler shift,; distance sound should be attenuated ..., Fig. 2, sect. “70” on the right column of p. 244), the device comprising:
an interface for specification of at least one effect parameter of a processing- object group of audio objects on the part of a user (e.g., defining moving to a new position, sect. B, “made to move’), the processing-object group of audio objects comprising two or more audio objects of the plurality of audio objects (sect. B on p. 238, “all subgraphs”, Fig. 1, sect. “9)” on p. 244), and
a processor unit (inherently included to implement Figs. 1 and 3) configured to generate the processed signal using the audio object signals and the audio object metadata comprising the positions and the gain parameters of the plurality audio objects (sound output to the listener is based on the decoded object signals and the corresponding metadata), such that the at least one effect parameter specified by means of the interface is applied to the audio object signal or to the audio object metadata of each of the audio objects of the processing-object group of audio objects (right column of p. 245; Fig. 3, sound output to listener).
Regarding claims 2 and 3, by assigning related objects to form a Group (Table Il), other remaining object would not be affected by the parameter for the objects in Group while the parameter for the objects in Group would be applied to each and every object in Group Object.
Regarding claim 4, Scheirer discloses, object parameters such gain (Fig. 2, matrix field disclosed on right column of p. 245).
Regarding claim 5, Scheirer discloses, in sec. “9)” on p. 244, that the objects in Group can be moved, which has affected all members in the group. Furthermore, the group object can be rotated (left column of p. 254), which also affects the position of the metadata of the audio objects.
Regarding claim 6, the claimed “at least one definition parameter” reads on Group, Group2D, Transform and Transform2D in sec. “9)” on p. 244.
Regarding claims 7-9, Scheirer discloses the modeling of the acoustic environment (e.g., walls, objects, etc.) via geometric regions having different acoustic properties (sects. A and B on p. 246; “geometrical regions”). These acoustic properties are modeled by effects, such as frequency-dependent attenuation, for example, at disclosed on sect. “2) AcousticMaterial” on p. 247. The applying of this filter to an audio object is thus controlled such that the object lies in the range of influence of this filter, which is defined by the geometric region. Scheirer also discloses a distance-dependent weighting (right column of p. 247).
Claims 17 and 18 correspond to claim 1 discussed before. A decoder is disclosed on left column of p. 236.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh.
Regarding claim 12, Oh fails to explicitly show that one or more further processing-object groups of audio objects also exist. However, in view of the teaching of Oh as a whole, one skilled in the art would have been able to designate one or more additional processing-object groups, such as a group for violins/string instruments in addition to the group of drums ([0176]) for an orchestra without undue experimentation. A corresponding effect parameter for the one or more further processing-object groups would also be utilized without undue experimentation in order to allow the user to make fast adjustment applied to all objects within the one or more further processing-object groups similar to the effect parameter for the first group. Orchestra, drums and violins are stated in the office action for explanatory purpose. One skilled in the art would have recognized that the user can group the objects in one or more grouping as he/she prefers. Thus, it would have been obvious to one of ordinary skill in the art to modify Oh by allowing the user/editor designating one or more further processing-object groups and its corresponding effect parameter in order to enhance the functionality of the audio device by allowing the user/editor to adjust multiple groups of objects efficiently.
Regarding claim 21, Oh shows applying the effect parameter at the encoder (1200A) (0158]), but fails to explicitly shows an effect parameter is applied at the decoder (1200B) coupled to the encoder (1200A) with an effect mode information being transmitted. However, Oh teaches that an use can apply an effect through the interface at a decoder ([0161]). Oh does not limit that an effect parameter can only be generated at either the decoder or the encoder. It would appear to one skilled in the art that enabling the user to designate a new group of objects and a corresponding effect parameter at the decoder would give the user additional creative freedom and efficiency in addition to the effect imposed on the encoder side. Thus, it would have been obvious to one of ordinary skill in the art.
Most of limitations in claim 19 correspond to those specified in claim 1 discussed above. Oh teaches computer-readable medium and a computer ([0026], [0027], claims 15 and 16), but fails to show a non-transitory digital storage medium. Examiner takes Official Notice that this feature is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Oh by utilizing well known data storage medium, such as a non-transitory type, in order to save the computer program locally and be available for controlling the audio signal processing by the computer.
Claims 6-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to claims 1 and 12 above, and further in view of Laaksonen (US 20180109901A1).
Regarding claims 6-8, 10 and 13, Oh fails to explicitly show specifying at least one definition parameter, such as comprises at least one position of an area of interest, radius of the area or an angle specifying a direction from a user position. Oh teaches examples of grouping, such as a drum group ([0176]) or instruments associated with a rhythm ([0162]). Since Oh teaches that the user can group any objects together ([0175]), one skilled in the art would have expected that the user can group the objects at his/her preference. Oh groups the objects based on some common characteristics among the objects, such as a group of drums (percussion section) ([0176]). One skilled in the art would have expected that other common characteristics among the objects based on the user’s definition could be used without generating any unexpected result. For example, a group of objects (e.g., dancers) located within a circular area having a defined radius in front of the user or a group of objects located at between 30o and 45o to the left from the user’s front view. By specifying the common characteristic shared by the objects in the group, user can easily and quickly lump objects into a defined group based on his/her definition. Laaksonen, teaches an audio object modification device, is cited here as an example. Laaksonen teaches that an user can objects into a group based upon a classification ([0040]). Thus, it would have been obvious to one of ordinary skill in the art to modify Oh by allowing the user to define a character of grouping two or more objects in order to enable the user to efficiently selecting objects into a defined group and applying the common effect to all objects within the group as defined by the user.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Laaksonen as applied to claims 6-8 and 10 above, and further in view of Scheirer.
Regarding claims 9 and 11, Oh fails to explicitly show a weighting factor depending on a distance or a angular difference. As taught in Oh, the panning/repositioning is based on the effect parameter. In order to perceive the proper sound effect after applying the effect parameter, the dry sound source representing each object is inherently being adjusted based on where the object is located relative to the user. For example, with a group of three objects located in front of the user, one object behind another object, the object closest to the user is expected to having the highest sound level if all three objects receive the same dry source, while the farthest object has the lowest sound level due to the corresponding distance between each object in the group and the user. The level of each sound object is a function of the relative distance between the sound level at a reference point of the group and the position of each object. If the user prefers to apply a gain increment of the group at the reference point of the group, a weighting is applied to each object in the group based on the distance between each object in the group and the reference point of the group. The same logic would apply if the grouping of the object is based on the orientation of the user. Scheirer teaches an audio device with Audio BIFS that allows the user to define a group of objects (“Group node” under “9)” on the right column of p. 244) and an effect parameter for the group (e.g., being moved as discussed on the right column of p. 244). Since the objects in the group maintains the same relative positions, the sound from each object in the group would remain the relationship as the group moves. When a sound moves from the front of the user, the user can distinguish the acoustic difference. The same property also applies to a group of sound objects located at almost to the same central location and moved in the same fashion (from one angle to another angle relative to the user). Scheirer teaches listening position of a virtual listener (p. 245, “10) ListeningPoint’, “The listening point ... facing direction”). Furthermore, the position information of the listening position is provided to AudioFX node in order to enable processing which is dependent on the position of the virtual listener (p. 245, left column, “The listening-point location is also provided to the AudioFx node so that the SAOL code may provide virtual-listener-location-dependent processing”). Thus, in view of teaching from Scheirer, it would have been obvious to one of ordinary skilled in the art to modify Oh in view Scheirer by having a weighting factor representing the relationship between the object in the group and the reference position/angle of the group based on the distance or angular difference in order to accurately processing sound from a group of objects relative to the front, back or sides of the user when an effect parameter is applied to the reference position/angle of the group.
Claims 10-13 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scheirer.
Regarding claims 10 and 11, Scheirer fails to explicitly show at least one angle specifying a direction from a defined user position in which there is an area of interest associated with the processing-object group. However, one would have understood that that a sound located from the front of user would sound different from the same sound located at the back of the user. When a sound moves from the front of the user, the user can distinguish the acoustic difference. The same property also applies to a group of sound objects located at almost to the same central location and moved in the same fashion (from one angle to another angle relative to the user). Scheirer teaches listening position of a virtual listener (p. 245, “10) ListeningPoint’, “The listening point ... facing direction”). Furthermore, the position information of the listening position is provided to
AudioFX node in order to enable processing which is dependent on the position of the virtual listener (p. 245, left column, “The listening-point location is also provided to the AudioFx node so that the SAOL code may provide virtual-listener-location-dependent processing”). Thus, in view of teaching from Scheirer, it would have been obvious to one of ordinary skilled in the art to modify Scheirer by having a parameter defining the orientation of the user in order to accurately processing sound from a group of objects relative to the front, back or sides of the user.
Regarding claims 12 and 13, Scheirer fails to explicitly show that one or more further processing-object groups of audio objects also exist. However, in view of the teaching of Scheirer as a whole, one skilled in the art would have been able to designate one or more additional processing-object groups, such as a group for violins/string instruments in addition to a group of drums ([0176]) for an orchestra without undue experimentation. A corresponding effect parameter for the one or more further processing-object groups would also be utilized without undue experimentation in order to allow the user to make fast adjustment applied to all objects within the one or more further processing-object groups similar to the effect parameter for the first group. Orchestra, drums and violins are stated in the office action for explanatory purpose. One skilled in the art would have recognized that the user can group the objects in one or more grouping as he/she prefers. Thus, it would have been obvious to one of ordinary skill in the art to modify Scheirer by allowing the user/editor designating one or more further processing-object groups and its corresponding effect parameter in order to enhance the functionality of the audio device by allowing the user/editor to adjust multiple groups of objects efficiently.
Regarding claim 19, Scheirer teaches each and every limitation with the exception of a non-transitory digital storage medium having a computer program. However, Scheirer teaches software implementing the process allowing the user to define and modify the audio objects recorded on tracks in wide variety of available tools (p. 248, sect. VI). A computer program is required to control a CPU in response to user’s selection through an interface. Examiner takes Official Notice that storing a computer program on a non-transitory digital storage medium is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Scheirer by storing a computer program for implementing the tools for sound composition on a non-transitory computer medium in order to provide easy transportation of the computer program.

Response to Arguments
Applicant’s arguments with respect to claims 1, 18 and 19 have been considered. A new rejection based on Oh is provided. Oh provides information and illustrations supplementing the disclosure in Carpentier, User Manual and Scheirer.


Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
On p. 16, applicant argued that Scheirer fails to show that the processed signal being generated using the audio object signals and the audio object metadata comprising the positions and the gain parameters of the plurality of audio objects. The office disagrees. AudioBIFS in Scheirer allows an user or an editor to define each audio object with one or more parameters corresponding to one or more acoustic properties of the audio object. A simple example is provided. A person cannot distinguish two audio objects (driving by the sound source, such as a violin at the further left side of a stage and another violin closer to the center of the stage) located at different positions from each other if no parameter defining their respective positions relative to the user/editor. One effect discussed in Scheirer is “Transform” (left section of p. 245). Without metadata comprising position of the object and the gain of the object, a listener cannot hear a new sound effect when the original sound object is being transformed, such as the object on the left side is being transformed to the right side and the second object on the right side is being transformed to the left side. Thus, Scheirer clearly discloses the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654